Atkinson, Justice.
The record disclosing some evidence to support the verdict as to the cancellation of the deed, as to the conversion and value of the articles of personalty, and as to expenses on account of bad faith, and the verdict having been approved by the trial judge, this court will not interfere.

Judgment affirmed.


All the Justices concur, except Wyatt, J.,. who took no part in the consideration or decision of this case.

J. Ralph McClelland Jr., J. Eugene Ivey, Spence & Spence, and George & John L. Westmoreland, for plaintiff in error.
Charles G. Bruce, contra.